Exhibit 10.1

 

AMENDMENT NO. 1 TO CONVERTIBLE SENIOR PROMISSORY NOTE

 

THIS AMENDMENT NO. 1 TO CONVERTIBLE SENIOR PROMISSORY NOTE (this “Amendment”),
dated as of the 25th day of September, 2018 (the “Effective Date”), is entered
into by and between Cohen & Company Inc. (formerly Institutional Financial
Markets, Inc.), a Maryland corporation (the “Company”), and the Edward E. Cohen
IRA (the “Noteholder”).  Capitalized terms used herein but otherwise not defined
shall have the meanings ascribed to such terms in the Note (as defined below).

 

RECITALS:

 

WHEREAS, on September 25, 2013, the Company issued to Mead Park Capital
Partners LLC (“Mead Park”) (i) that certain Convertible Senior Promissory Note
in the aggregate principal amount of $1,461,873; and (ii) that certain
Convertible Senior Promissory Note in the aggregate principal amount of
$2,923,755 (together, the “Original Notes”);

 

WHEREAS, on August 28, 2015, Mead Park sold (the “Sale”) the Original Notes to
the Noteholder, and the Company documented the Sale by issuing to the Noteholder
on August 28, 2015 a Convertible Senior Promissory Note in the aggregate
principal amount of $4,385,628; and

 

WHEREAS, in accordance with Section 8(d) of the Note, the Company and the
Noteholder desire to amend the Note to, among other things, (i) extend the
Maturity Date from September 25, 2018 to September 25, 2019; and (ii) decrease
the Conversion Price from $30.00 per share of Common Stock (after accounting for
the adjustment to the Conversion Price as a result of the 1-for-10 reverse stock
split of the Common Stock effectuated by the Company on December 16, 2009) to
$12.00 per share of Common Stock, in each case, pursuant to the terms and
conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

1.                                      Amendment to Section 1(a) of the Note. 
Effective as of the Effective Date, Section 1(a) of the Note is hereby deleted
in its entirety and replaced with the following language:

 

“(a)                           Maturity.  The Outstanding Amount shall be due
and payable in full on September 25, 2019 (the “Maturity Date”), unless this
Note shall have been earlier converted in accordance with Section 2.”

 

2.                                      Amendment to Section 1(b) of the Note. 
Effective as of the Effective Date, the first sentence of Section 1(b) of the
Note is hereby amended to delete the reference therein to “Two Cents ($0.02) per
share” and replace such deleted language with “Twenty Cents ($0.20) per share”.

 

3.                                      Amendments to Section 2 of the Note. 
Effective as of the Effective Date:

 

--------------------------------------------------------------------------------


 

a.              The first sentence of Section 2 of the Note is hereby amended to
delete the reference therein to “$3.00” and replace such deleted language with
“$12.00”; and

 

b.              The following language shall be added to the end of Section 2 of
the Note:

 

“Notwithstanding the foregoing or anything to the contrary herein (including
anything in this Section 2 or Section 3), until the Company’s stockholders
approve the Stockholder Proposal (as defined below), the Holder shall not be
permitted to convert any portion of this Note in accordance with this Section 2
or Section 3 if such conversion would result in the Parent issuing a number of
shares of Common Stock that, when aggregated with any shares of Common Stock
previously issued to the Holder in connection with any Conversion hereunder,
equals or exceeds 12.92% of the outstanding Common Stock as of September 25,
2018.”

 

4.                                      Amendment to Section 4 of the Note. 
Effective as of the Effective Date, the following language shall be added to the
end of Section 4 of the Note:

 

“In addition to the covenants above, the Company hereby covenants as follows:

 

(1)                                 Prior to any issuance of shares of Common
Stock upon a Conversion of this Note, the Company shall prepare and file with
the NYSE American any Additional Listing Application required in connection with
the shares of Common Stock that may be issued upon Conversion of this Note.

 

(2)                                 At the 2019 annual meeting of the Company’s
stockholders (the “2019 Annual Meeting of Stockholders”), the Company shall
cause its stockholders to vote on, among other things, a proposal (the
“Stockholder Proposal”) regarding the issuance of the shares of Common Stock
issuable upon Conversion of this Note for purposes of Section 713 of the NYSE
American’s Company Guide, as applicable.  The Board of Directors shall recommend
to the Company’s stockholders that such stockholders approve the Stockholder
Proposal, and shall not modify or withdraw such resolution.  In connection with
the 2019 Annual Meeting of Stockholders, the Company shall promptly prepare and
file with the Securities and Exchange Commission (the “SEC”) a Definitive Proxy
Statement on Schedule 14A pursuant to Section 14(a) of the Exchange Act (the
“Company Proxy Statement”), use its reasonable best efforts to solicit proxies
for such stockholder approval and to respond to any comments of the SEC or its
staff and mail a definitive proxy statement related the 2019 Annual Meeting of
Stockholders to the Company’s stockholders promptly after clearance by the SEC.
 If at any time prior to the 2019 Annual

 

2

--------------------------------------------------------------------------------


 

Meeting of Stockholders there shall occur any event that is required to be set
forth in an amendment or supplement to the Company Proxy Statement, the Company
shall promptly prepare and mail to its stockholders such an amendment or
supplement.  The Company shall promptly correct any information provided by it
or on its behalf for use in the Company Proxy Statement if and to the extent
that such information shall have become false or misleading in any material
respect, and the Company shall promptly prepare and mail to its stockholders an
amendment or supplement to correct such information to the extent required by
applicable Laws.  The Board of Directors’ recommendation described in this
Section 4 shall be included in the Company Proxy Statement.”

 

5.                                      No Other Changes.  Except as expressly
amended by this Amendment, all of the terms and conditions of the Note shall
continue in full force and effect and shall be unaffected by this Amendment.

 

6.                                      Amendment. This Amendment may not be
amended or modified except by a written agreement executed by the Company and
the Noteholder.

 

7.                                      Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES OR THE CONFLICTS OF
LAW PRINCIPLES OF ANY OTHER STATE IN EITHER CASE THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER STATE.

 

8.                                      Headings.  The sections and other
headings contained in this Amendment are for reference purposes only and shall
not affect the meaning or interpretation of this Amendment.

 

9.                                      Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of the Company and the Noteholder and
their respective heirs, successors and permitted assigns.

 

10.                               Counterparts.  This Amendment may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same instrument

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Convertible Senior Promissory Note as of the date first written above.

 

 

COMPANY:

 

 

 

COHEN & COMPANY INC.

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

 

Name:

Joseph W. Pooler, Jr.

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

NOTEHOLDER:

 

 

 

THE EDWARD E. COHEN IRA

 

 

 

By:

/s/ Edward E. Cohen

 

 

Name:

Edward E. Cohen

 

 

Title:

Owner

 

--------------------------------------------------------------------------------